Name: 96/155/EC: Council Decision of 22 November 1993 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Community and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation relating to the amendment of the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: economic geography;  organisation of transport;  tariff policy;  European construction
 Date Published: 1996-02-14

 14.2.1996 EN Official Journal of the European Communities L 36/29 COUNCIL DECISION of 22 November 1993 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Community and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation relating to the amendment of the Convention of 20 May 1987 on a common transit procedure (96/155/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 15 (2) of the Convention between the European Economic Community and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation on a common transit procedure (1), empowers the Joint Committee set up by that Convention to make recommendations for amendments to the Convention; Whereas the Convention has been amended to allow for the accession of new Contracting Parties; Whereas the amendments in question are set out in recommendation No 1/93 of the Joint Committee; whereas the Agreement in the form of an exchange of letters relating to that recommendation should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Community and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation relating to the amendment of the Convention of 20 May 1987 on a common transit procedure is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 22 November 1993. For the Council The President Ph. MAYSTADT (1) OJ No L 226, 13. 8. 1987, p. 2.